DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 7 September 2022.  Claims 1 and 12 are currently amended.  Claim 21 is newly added.  Claims 1-12 and 21 are pending review in this action.  The previous objections to the claims are withdrawn in light of Applicant’s corresponding amendments.  The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendments.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Information Disclosure Statement
The information disclosure statement submitted on 5 November 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2009/0023056, hereinafter Adams in view of U.S. Pre-Grant Publication No. 2006/0021745, hereinafter Fritze, U.S. Pre-Grant Publication No. 2018/0051938, hereinafter Espersen and U.S. Pre-Grant Publication No. 2019/0109355, hereinafter Jones.
Regarding claim 1, Adams teaches a battery thermal management system (20) (paragraph [0035]).
The battery thermal management system (20) includes a plurality of flat cooling tubes (30, “cooling plates”) used to cool battery cells. Each flat cooling tube (30, “cooling plate”) has a coolant inlet, a coolant outlet and a coolant flow path extending through the flat cooling tube (30, “cooling plate”) (paragraphs [0039, 0040] and figures 6-8).
A heat exchanger (“chiller”) is configured to remove heat from the flow of coolant (paragraph [0039]).
A coolant manifold (32) includes an input cylinder (36, “first coolant chamber”) extending in a longitudinal direction. The input cylinder (36, “first coolant chamber”) is fluidly coupled to the heat exchanger (“chiller”) to receive a flow coolant therefrom (paragraphs [0039, 0042] and figure 4). 
The coolant manifold (32) further includes an output cylinder (38, “second coolant chamber”) extending in the longitudinal direction. The output cylinder (38, “second coolant chamber”) is fluidly coupled to the heat exchanger (“chiller”) to deliver a flow coolant thereto (paragraphs [0039, 0042] and figure 4).
The input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”) are spaced apart and separated by an air gap (figures 4 and 10). 
A series of webs are arranged in the longitudinal direction to join the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”) (figure 4). The entire manifold is a monolithic aluminum structure (paragraph [0042]).
A plurality of end fittings (62, “connectors”) are in one-to-one correspondence with each of the flat cooling tubes (30, “cooling plates”). Each end fitting (62, “connector”) is mounted to the coolant manifold (32) via hoses (68). Each end fitting (62, “connector”) includes a first fluid port connected to the input cylinder (36, “first coolant chamber”) and a second fluid port connected to the output cylinder (38, “second coolant chamber”). Each end fitting (62, “connector”) also includes a third fluid port in fluid communication with the first fluid port through the end fitting (62, “connector”) and a fourth fluid port in fluid communication with the second fluid port through the end fitting (62, “connector”). The third fluid port is fluidically coupled to the coolant inlet of the corresponding flat cooling tube (30, “cooling plate”) and the fourth fluid port is fluidically coupled to the coolant outlet of the corresponding flat cooling tube (30, “cooling plate”) (paragraphs [0047-0049] and figures 9 and 11).
Adams does not specify the material of the end fittings (62, “connectors”). Adams does contemplate using plastic for various components within the battery thermal management system (20) (paragraph [0043]).
Adams fails to: 1) teach that the end fittings (62, “connectors”) are plastic and 2) explicitly describe the webs.
Regarding 1), the use of plastic connectors within arrangements analogous to Adams’s is known in the art – see, e.g. Fritze. Fritze teaches a plastic tube fitting (318) for connecting coolant inlet tubing (320) to a cooling plate (300) (paragraph [0057] and figure 16).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use plastic end fitting (62, “connectors”) without undue experimentation and with a reasonable expectation of success.
Regarding 2), the use of webs in structures analogous to Adams’s coolant manifold is well-understood in the art. See, e.g. Espersen who teaches forming a plurality of webs (103) separated by gaps (104) connecting two flow channels (101 and 102). Espersen teaches that that the combination of webs (103) and gaps (104) allows for controlling the heat transfer between the flow channels, lowering cost because of reduction in used material and lowering overall weight of the assembly while simultaneously maintaining the channels as a mechanically connected structure (paragraph [0109]). See also Jones, who teaches a perforated planar crossmember (18) connecting two flow channels (14 and 16) for the purpose of allowing relative movement between the two flow channels (14 and 16), while maintaining them as a single unit (paragraph [0045]). The perforation would create air gaps between neighboring sections (“webs”) of the crossmember (18). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form Adams’s coolant manifold with webs, such that the webs structurally connect the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”) and an air gap is formed between adjacent webs and between the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”) for the purpose of controlling heat transfer between the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”), lowering the overall weight of the assembly, reducing cost and allowing for flexibility in the relative placement of the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”) while maintaining the assembly as a single unit.
Regarding claim 2, Adams teaches that the coolant manifold (32) extends over a length dimension in the longitudinal direction (figure 4). 
Adams fails to teach a ratio between the length dimension of the manifold and the cumulative extent of the webs.
The choice of web size and spacing is a design configuration dependent on the thickness of the webs, desired stability of the double-barreled manifold, degree of heat desired heat transfer, desired total weight and cost of the assembly. It would be within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to select a ratio that would ensure stability and optimize material use and heat transfer between the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”). 
Regarding claim 5, Adams teaches that the coolant manifold (32) includes a first plurality of holes extending through a wall of the input cylinder (36, “first coolant chamber”) and a second plurality of holes extending through a wall of the output cylinder (38, “second coolant chamber”) (paragraph [0042] and figure 4). 
Each of the holes of the input cylinder (36, “first coolant chamber”) are connected to the first fluid ports of each end fitting (62, “connector”), therefore they are “co-located”. 
Similarly, each of the holes of the output cylinder (38, “second coolant chamber”) are connected to the second fluid ports of each end fitting (62, “connector”), therefore they are “co-located”. 
Regarding claim 6, Adams teaches that the end fittings (62, “connector”) are mounted to the coolant manifold (32) via hoses (68) at the plurality of holes extending through the walls of the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”) (paragraph [0047] and figure 10). Therefore, the holes are “mounting locations”. A pair of holes could be arbitrarily chosen – one from each of the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”) - and a straight line could then be drawn to connect the pair of holes. As the holes are coincident with the “mounting locations”, the line would necessarily include a pair of “mounting locations” and one hole each from the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”).
Regarding claim 7, the pairs of holes (“mounting locations”) could be so chosen that the lines are at an oblique angle to the longitudinal direction of the coolant manifold (32).
Regarding claim 8, Adams teaches that ends of each fitting (62, “connector”) include beading for retaining the hoses (68) (paragraph [0047]). Adams further teaches that a chemical bonding technique may also be used (paragraph [0047]). Use of chemical bonding would result in a seal positioned between the beads (“in a recess”). The seal would be between the first and second fluid ports and the corresponding holes on the coolant manifold (32).
Regarding claim 9, Adams teaches that all of the flat cooling tubes (30, “cooling plates”) are stacked to face the coolant manifold (32) and its input cylinder (36, “first coolant chamber”) and its output cylinder (38, “second coolant chamber”) (figure 10). Therefore it can be said that some flat cooling tubes (30, “cooling plates”) are arranged on a side of the coolant manifold (32) that corresponds to the input cylinder (36, “first coolant chamber”) and some of flat cooling tubes (30, “cooling plates”) are arranged on a side of the coolant manifold (32) that corresponds to the output cylinder (38, “second coolant chamber”).
Regarding claim 10, Adams teaches that the fittings (62, “connectors”) are mounted along the longitudinal direction of the coolant manifold (32) (figure 10). Given that all of the flat cooling tubes (30, “cooling plates”) face both the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”), the corresponding fittings (62, “connectors”) could be arbitrarily designated as belonging to either group and could then be selected such that they alternate along the longitudinal direction of the coolant manifold (32). 
Regarding claim 11, Adams teaches that all of the fittings (62, “connectors”) have the same orientation (figure 10). However, given that each fitting (62, “connector”) is symmetrical relative to its midline (figure 9), its configurations prior to and after a 180° rotation are the same.
Regarding claim 12, Adams teaches that the third and fourth fluid ports of each fitting (62, “connector”) are connected to the flat cooling tubes (30, “cooling plates”) by way of a sleeve in the shape of a hose (figure 9).
Regarding claim 21, Adams teaches that each end fitting (62, “connector”) extends via a corresponding hose (68) from the input cylinder (36, “first coolant chamber”) to the output cylinder (38, “second coolant chamber”) and across the air gap (figure 10).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2009/0023056, hereinafter Adams in view of U.S. Pre-Grant Publication No. 2006/0021745, hereinafter Fritze, U.S. Pre-Grant Publication No. 2018/0051938, hereinafter Espersen and U.S. Pre-Grant Publication No. 2019/0109355, hereinafter Jones as applied to claim 1 above and further in view of U.S. Patent No. 4,231,524, hereinafter Aprea.
Regarding claim 3, Adams teaches a planar surface (“flange”) located on one side of each of the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”) (figure 4). The planar surface (“flange”) is connected to and thus can be said to extend from the webs (“planar surfaces”) of each of the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”) (figure 4). A plurality of nozzles (40, “studs”) extend from the planar surface (“flange”) of each of the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”).
Each fitting (62, “connectors”) is mounted to the coolant manifold (32) by way of a nozzle (40, “stud”) from each of the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”).
The fittings (62, “connectors”) are mounted to the nozzles (40, “studs”) of the coolant manifold (32) via hoses (68). 
Adams fails to teach that the nozzles (40, “studs”) are threaded. 
The use of threading on nozzles for the purpose of ensuring a secure hose attachment is known in the art – see, e.g. Aprea (col. 2, lines 32-37). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include threading on the nozzles (40, “studs”) for the purpose of securely attaching the hoses (68) to the nozzles (40, “studs”).
Regarding claim 4, Adams teaches that between the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”) (and thus between neighboring fittings (62, “connectors”) there is no flat surface (“flange”).
	The examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product.  Specifically, claim 4 recites that portions of the flanges have been removed.  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combination of the Adams, Fritze, Espersen and Jones references has been provided, as recited above, to address the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Pre-Grant Publication No. 2012/0208053.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724